ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-025, concluding that WILLIAM T. DiCIURCIO, II, of CHERRY HILL, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 7.1(a) (prohibiting false or misleading communications about the lawyer, the lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement), Attorney Advertising Guideline 2(a) (March 2, 2005) (requiring the phrase “ATTORNEY ADVERTISEMENT” to be at least two font sizes larger than the largest size used in the advertising text), and Opinion No. 35 of the Committee on Attorney Advertising, 182 N.J.L.J. 792 (November 21, 2005) (requiring attorney advertising letter to state: “If you are already represented by counsel in this matter, please disregard this advertisement”); and good cause appearing;
It is ORDERED that WILLIAM T. DiCIURCIO, II, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*111ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.